DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2022 and 6/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the text in figures 7-12 are illegible/blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, line 9, “time-varying field” should be --time-varying magnetic field--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8,998,791. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 disclose a species that anticipates the current genus claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,814,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 disclose a species that anticipates the current genus claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said magnetic field configured to generate time-varying pulses” in lines 4-5. It is not clear how the magnetic field can be configured to generate the pulses.  For the purposes of compact prosecution the limitation will be interpreted as --said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses--. Note that amending the claim in this manner would also fix another 112 later in the claim.
Claim 1 recites the limitation "the electromagnetic pulses" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said pulses” in line 12. It is not clear if these refer to pulses generated by the electromagnetic frequency generator or refers to the pulses of the time varying magnetic field. 
Claim 2 inherits the deficiencies of claim 1 and is likewise rejected.
Claim 2 recites the limitation "the pulses generated by the electromagnetic frequency generator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “said magnetic field configured to generate time-varying pulses” in lines 3-4. It is not clear how the magnetic field can be configured to generate the pulses. For the purposes of compact prosecution the limitation will be interpreted as --said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses--. Note that amending the claim in this manner would also fix another 112 later in the claim.
Claim 3 recites the limitation "the electromagnetic pulses" in line 5 and “the time-varying magnetic field” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "a magnetic field" in lines 8-9.  It is not clear if this is a new instance or refers to the magnetic field mentioned in line 3 of the claim.
Claim 4 inherits the deficiencies of claim 3 and is likewise rejected.
Claim 4 recites the limitation "the pulses generated by the electromagnetic frequency generator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said magnetic field configured to generate time-varying pulses” in lines 4-5. It is not clear how the magnetic field can be configured to generate the pulses. For the purposes of compact prosecution the limitation will be interpreted as --said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses--. Note that amending the claim in this manner would also fix another 112 later in the claim.
Claim 5 recites the limitation "the electromagnetic pulses" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 inherit the deficiencies of claim 5 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0097530 (Muccio et al., hereinafter Muccio).
In regards to claims 5 and 6, Muccio discloses a system and method for tissue stimulation and regeneration (title and abstract). Paragraph 34 states that the system is used for regeneration skin tissue. Muccio shows the following steps:
obtaining the skin rejuvenation system (paragraph 35, shown in figure 1-6 and described in paragraphs 23-32, and 43), comprising:
a pulsed electromagnetic frequency generator configured to provide a dynamic magnetic field, said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses (time varying electromagnetic field generator (71); paragraph 31); and
a control system configured to regulate the electromagnetic pulses (programmable stimulation device (20) - paragraphs 28-31); 
generating a pulsed time-varying magnetic field (produces time varying dynamic magnetic fields; paragraphs 37-40);
applying said time-varying magnetic field to a treated region of skin (see figure 1, paragraph 31), 
wherein an intensity of the dynamic magnetic field of each of the pulses of the time-varying magnetic field is in a range between 0 and 3 Tesla (magnetic field amplitude is less than 100 Gauss, which is between 0 and 3 Tesla, and device produces time varying dynamic magnetic fields; paragraphs 37-40).
Note that the limitation “thereby causing superficial muscle contractions” appears to be a recitation of an intended result. MPEP 2111.04 states that these types of clauses in a method claim are not given weight when the clause simply expresses the intended result of a process step positively recited.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0097530 (Muccio et al., hereinafter Muccio) in view of US 6,500,110 (Davey et al., hereinafter Davey).
In regards to claim 1, Muccio discloses a system and method for tissue stimulation and regeneration (title and abstract). Paragraph 34 states that the system is used for regeneration skin tissue. Muccio shows the following steps:
obtaining the skin rejuvenation system (paragraph 35), the system comprising the following components (shown in figure 1-6 and described in paragraphs 23-32, and 43):
a pulsed electromagnetic frequency generator configured to provide a dynamic magnetic field, said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses (time varying electromagnetic field generator (71); paragraph 31); and
a control system configured to regulate the electromagnetic pulses (programmable stimulation device (20) - paragraphs 28-31); 
generating a pulsed time-varying magnetic field (produces time varying dynamic magnetic fields; paragraphs 37-40);
applying said time-varying magnetic field to a treated region of skin (see figure 1, paragraph 31), 
wherein said pulses vary in intensity and an intensity of each of the pulses of the time-varying magnetic field is in a range between 0 and 3 Tesla (magnetic field amplitude is less than 100 Gauss, which is between 0 and 3 Tesla, and device produces time varying dynamic magnetic fields; paragraphs 37-40).
Muccio does not state that the time-varying magnetic field is configured to induce contractions in muscle. In a related area, Davey discloses a device used to stimulate muscles, specifically for different muscular disorders, including rehabilitation and weight loss, using magnetic fields (see abstract; column 1, line 65-column 2, line 12; column 3, lines 40-65; column 5, line 45-column 6, line 36). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Muccio to have the time varying magnetic field be configured to induce contractions of muscle, as taught by Davey in order to facilitate muscle rehabilitation or weight loss. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0097530 (Muccio et al.) in view of US 6,500,110 (Davey et al.) as applied to claim 1 above, and further in view of US 5,691,325 (Sandyk).
In regards to claim 2, Muccio and Davey disclose the limitations of claim 1 but do not define the shape of the pulses. In a related area, Sandyk discloses a method for ameliorating age-related disease conditions (title and abstract). Of note are columns 18, line 43-column 20, line 36 which discloses the coil device and its method of operation.  Figure 5 shows a variety of pulses with different durations that can be used by the device, which includes square, sine, and triangular waves. Sandyk also states that other waveforms can also be used as desired. Note that Applicant has not disclosed the criticality of the shape of the pulses. MPEP 2144.04 also states that changes in shape are considered as matters of design choice absent evidence of criticality. Thus, it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the method of Muccio and Davey to have a pulse shaped as a square, sine, or triangular wave as taught by Sandyk because one of ordinary skill in the art would use the waveform shape that would be the best for a particular. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0097530 (Muccio et al., hereinafter Muccio) in view of US 4,262,672 (Kief).
In regards to claim 3, Muccio discloses a system and method for tissue stimulation and regeneration (title and abstract). Paragraph 34 states that the system is used for regeneration skin tissue. Muccio shows a skin rejuvenation system (paragraph 35), the system comprising the following components (shown in figure 1-6 and described in paragraphs 23-32, and 43):
a pulsed electromagnetic frequency generator configured to provide a dynamic magnetic field, said pulsed electromagnetic frequency generator being configured to generate time-varying electromagnetic pulses (time varying electromagnetic field generator (71); paragraph 31); and
a control system configured to regulate the electromagnetic pulses (programmable stimulation device (20) - paragraphs 28-31); and 
at least one electrode configured to be placed on a region of skin (paragraphs 24) and 
wherein an intensity of the dynamic magnetic field of each of the pulses of the time-varying magnetic field is in a range between 0 and 3 Tesla (magnetic field amplitude is less than 100 Gauss, which is between 0 and 3 Tesla, and device produces time varying dynamic magnetic fields; paragraphs 37-40).
However, Muccio does not state that the at least one electrode is surrounded by a coil inducing a magnetic field in the at least one electrode. In a related area, Kief discloses a needle (which is a type of electrode) that is surrounded by a coil that induces a magnetic field to apply a therapy (see abstract; column 3, lines 22-33). Kief shows the electrode being placed on a subject’s skin (see figures 2 and 3). Kief states that the device is used to help provide therapy to a subject, specifically analgesia (see column 1, line 7-column 2, line 7; column 3, lines 22-33; and column 4, lines 16-42). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Muccio to substitute the electrode with a surrounding coil winding as taught by Kief in order to help provide therapy to a subject, specifically analgesia.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0097530 (Muccio et al.) in view of US 4,262,672 (Kief) as applied to claim 3 above, and further in view of US 5,691,325 (Sandyk).
In regards to claim 3, Muccio and Kief disclose the limitations of claim 3 but do not state define the shape of the pulses. In a related area, Sandyk discloses a method for ameliorating age-related disease conditions (title and abstract). Of note are columns 18, line 43-column 20, line 36 which discloses the coil device and its method of operation.  Figure 5 shows a variety of pulses with different durations that can be used by the device, which includes square, sine, and triangular waves. Sandyk also states that other waveforms can also be used as desired. Note that Applicant has not disclosed the criticality of the shape of the pulses. MPEP 2144.04 also states that changes in shape are considered as matters of design choice absent evidence of criticality. Thus, it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the method of Muccio and Kief to have a pulse shaped as a square, sine, or triangular wave as taught by Sandyk because one of ordinary skill in the art would use the waveform shape that would be the best for a particular task. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0097530 (Muccio et al., hereinafter Muccio).
In regards to claim 7, Muccio discloses the limitations of claim 5 but does not explicitly state that the duration of the pulses of the time varying magnetic field is in a range of 3 to 1000 milliseconds. While Muccio does show an embodiment with pulse durations of less than 1 ms (paragraph 38), Muccio also states in paragraph 29 that the modes and parameters of the device can either be fixed, adjusted over time, be configured to react to biofeedback signals and/or can be adjusted by the user. Note that Applicant has not disclosed the criticality of the claimed range. In addition, a user would naturally optimize the device being used in a method in a manner that would produce an optimal result. Thus, it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to arrive at the claimed pulse duration through routine optimization as suggested by Muccio in order to optimize the effectiveness of a therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791